Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-23 are pending 
Claims 1-11 and 16-17 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 12-15 and 18-23 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-23) and the election of the   the following species in their response dated  02/17/2022 is acknowledged.
Specie 1: Compound 28ab2
Examination of the claims are conducted to the extent they read on the elected species. Claims 1-11 and 16-17 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 12-15 and 18-23 are under examination and the requirement for restriction is made final.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/16/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been 

Priority
	This application claims the benefit of priority of United States Provisional Patent Application Serial Number 62/891,441 filed on August 26, 2019. 




Claim Rejections - 35 USC § 102 and  35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15 and 18-23  are rejected are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  and under 35 U.S.C. 103(a) as being unpatentable over by Zhang et al (US 2014/0357584) (Reference cited in instant IDS dated 12/16/2020)
Instant claims are drawn to a  compound of Formula (I):

    PNG
    media_image1.png
    317
    288
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt or pro-drug thereof wherein, X is oxygen or sulfur; RI is R15, -OR15, -C(O)RII, or -C(O)OR5; R2, Rs, R6, RIO, R13, and R" are each hydrogen; R3 and R4 are each independently selected from the group consisting of -OR15 and - OC(O)R15; or R3 and R4 taken together with the carbon atoms to which they are attached form a 5-6 membered heterocyclyl optionally substituted with 1, 2, 3, 4 or 5 group(s) independently selected from Ri6; R7, Rs, and R9 are each independently selected from the group consisting of -OR'5 and - OC(O)R'5; or R7 and R8 taken together with the carbon atoms to which they are attached to form a 5-6 membered heterocyclyl optionally substituted with 1, 2, 3, 4 or 5 group(s) independently selected fiom R16; or RS and R9 taken together with the carbon atoms to which they are attached to form a 5-6 membered heterocyclyl optionally substituted with 1, 2, 3, 4 or 5 group(s) independently selected from R16; R" and R12 taken together form oxo; or while one of R1 and R12 is hydrogen or halogen, the other one of R11 and R12 is selected from the group consisting of R15, -OR15, -C(O)R'5 and -C(O)OR 15; R' for 

Zhang et al discloses aryl naphthalide lignan compounds of the following formula (I) or (II)  (Claim 1, Para [0039-0041])

    PNG
    media_image2.png
    181
    236
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    307
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    324
    298
    media_image4.png
    Greyscale

Accordingly Zhang et al. discloses the same formula as instantly claimed with the same substituents and many of the compounds encompassed by the instantly claimed formula (I) are anticipated as they are encompassed by the formula (I) disclosed by Zhang et al.   While it is noted that the instant claims disclaims 20 compounds, the formula taught by Zhang encompasses several other compounds which are encompassed by the instantly claimed formula (I). 
Zhang et al does not  disclose the instantly elected compound,  However, Zhang et al provides synthetic methods to make similar compounds and as such one of ordinary skill in the art would be imbued with a reasonable expectation of success in arriving at the instantly claimed compound, absence of evidence to the contrary . As such instantly claimed compounds are anticipated or are prima facia obvious over the teachings of Zhang et al.  
Conclusion
Claims 12-15 and 18-23 are rejected. No claims are allowed

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629